Title: From James Madison to Israel Whelen, 9 June 1801 (Abstract)
From: Madison, James
To: Whelen, Israel


9 June 1801, Department of State. Since the naval agent at New York reports freight charges on plank and timber from there to Philadelphia will amount to as much as purchase price, the agent has received orders not to ship. Instructs Whelen to provide those articles from another source.
 

   
   RC (NN). 1 p.; in Wagner’s hand, signed by JM; addressed: “The Purveyor of the U. states / Philadelphia.”


